internal_revenue_service appeals_office number release date date date department of the treasury taxpayer_identification_number person to contact employee id tel fax contact hours tax period s ended uil dear we considered your appeal of the adverse action proposed by the director exempt_organizations rulings and agreements this is our final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in sec_501 of the code our adverse determination was made for the following reasons you have not demonstrated that you are operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 and sec_1_501_c_3_-1 you do not engage primarily in activities that accomplish one or more of the exempt purposes specified in internal_revenue_code sec_501 your net_earnings inure to the benefit of private shareholders and individuals which is prohibited by internal_revenue_code sec_501 you are operated for a substantial private purpose rather that a public purpose which is prohibited by internal_revenue_code sec_501 and sec_1 c - d ii you are required to file federal_income_tax returns on forms for the tax periods stated in the heading of this letter and for all tax years thereafter file your return with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www irs gov please show your employer_identification_number on all returns you file and in all correspondence with internal_revenue_service pursuant to a closing_agreement you have waived your right to contest this determination under the declaratory_judgment provisions of sec_7428 of the code you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you may call toll-free for the taxpayer_advocate or visit www irs gov advocate for more information if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours enclosure publication karen a skinder appeals team manager tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c date date contact person identification_number contact number fax number employer_identification_number uil index - legend b organization c chief_executive_officer d city e award f organization g date h city j state xx dollar amount dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issues did the transfer of your predecessor's assets and liabilities to you result in inurement that precludes exemption under sec_501 of the code yes for the reasons described below are you operated exclusively for charitable or educational_purposes within the meaning of sec_501 of the code no for the reasons described below catalog number 47630w letter cg facts you were incorporated in the state of jon g your articles of incorporation list several general purposes and also includes as a purpose to financially support assist promote expand and strengthen institutions affi liated with and under the governance of the city of h your application_for exemption shows that your primary activity is to plan organize promote and foster a national truck and tractor pulling event and all related activities annually the activities promote advance and enrich the sport of truck and tractor pulling expand upgrade and improve the facilities for the participants’ benefit and foster contacts relationships’and tourism in h and the surrounding area you state to the extent that the promotion of travel and tourism constitutes ‘economic development’ the organization engages in economic development the general_public and local area businesses benefit you provided a percentage breakdown of your activities as follows -- - - - - - administrative -fundraising relating to the planning of the fundraising event - -determination of improvements of the city’s facilities - determining distribution of scholarship funds - determination of distribution of funds to other charitable organizations you are a member of the b which sanctions truck and tractor pulling events and provides necessary personnel and specialized equipment for the events you do not share common officers directors trustees or independent contractors with b however you have as a common goal to promote and organize truck and tractor pulling events you entered into a sanctioning contract with b that states in part we pride ourselves on the cooperation of our pullers with our promoters we mail newsletters periodically we will send your flyers in our newsletter if they are provided to us promoting your pull ' you submitted copies of various newspaper articles with your exemption application the articles note the large number of spectators your event has drawn your chief_executive_officer and events coordinator c was quoted as saying we think in two to - three years we could be the d of the west this statement referred to the nation’s catalog number 47630w largest truck and tractor pull event which attracts big_number people annually letter cg your event was voted one year as the e out of roughly pulls nationally by the f your pull is one of the largest pulls in the united_states another article submitted which promoted the event states c said the event is growing faster than he imagined his quote states it's going to require full-time employees pretty soon one newspaper article reported that c was planning for next year’s pull which included it expanding the seating and adding some additional classification in the truck pull indicated that there has been tremendous community support which has helped the pull to become so successful so quickly your revenue primarily comes from ticket sales gate sales concession sales and beer sales almost all of your expenses go towards paying prize purses and other expenses related to your pulling event you have indicated that a small percentage of your gross revenue will be given to charity and you will also provide student scholarships you are a successor to a for-profit limited_liability corporation which has not yet been dissolved the predecessor intends to be administratively dissolved by not filing the required biennial report your predecessor was formed in an attempt to bring a national truck and tractor pull event to h there were approximately initial members who made’a capital_contribution of x each you indicated you were formed because the predecessor failed to make a profit and it soon became apparent that in a town of approximately people the event simply could not be continued without substantial effort from volunteers your directors are identical to the predecessor and your volunteers are comprised of the predecessor's membership although there is no memorialized date on which the transfer occurred your predecessor transferred all of its assets and liabilities to you at'the time of transfer the predecessor's liabilities exceeded its assets which consisted of the total value of assets transferred to you was less thandollar_figure telephone poles frisbees t-shirts and a bank account the predecessor's only liability was a bank note due at the time of transfer the principal balance that you assumed you provided a payment history from the bank to show - outweighed your received assets by more than dollar_figure was approximately dollar_figure ' that you subsequently paid off the balance therefore your received liabilities letter cg catalog number 47630w law sec_501 of the internal_revenue_code provides in part for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable religious or educational_purposes no part of the net earings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 a of the federal tax regulations provides that in order for an organization to be exempt under sec_501 of the code it must-be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides an organization is not operated exclusively for one or more exempt purposes if its net earings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 of the regulations provides that an exempt_organization must serve a public rather than a private interest the organization must demonstrate that it is not organized or operated to benefit private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests thus if an organization is operated to benefit private interests rather than for public purposes or is operated so that there is prohibited inurement of earnings to the benefit of private shareholders or individuals it may not retain its exempt status revrul_67_149 1967_1_cb_133 described an organization that was formed for the purpose of providing financial assistance to several different types of organizations which are exempt from federal_income_tax under sec_501 it carried on no operations other than to receive contributions and incidental investment_income and to make distributions of income to such exempt_organizations at periodic intervals the organization does not accumulate its investment_income this particular organization qualified for c exemption revrul_68_224 granted exemption under sec_501 not c to an organization of which their primary purpose was to conduct an annual festival that depicts regional customs and traditions ina typical year it features a banquet or barbecue a parade various contests and a rodeo at the banquet or barbecue the winners of the various contests are announced the parade is made up of school bands local riding clubs and floats built by local organizations contests relate to dress and costumes concerning the traditions of the area floats generally depict the community history and customs the festival is climaxed on the final day with the rodeo the ruling stated in letter cg catalog number 47630w carrying on the activities described the organization provides recreation for the community publicizes the community and attracts persons to it promotes community growth and provides a means whereby citizens may express their interest in local history customs and traditions these activities promote the common good and general welfare of the people of the community and bring about civic betterments and social improvements accordingly the organization qualifies for exemption from federal_income_tax under sec_501 of the code revrul_76_441 1976_2_cb_147 presents two situations conceming school operations in the first scenario a nonprofit school succeeded to the assets of afor- profit school while the former owners were employed in the new school the board_of directors was completely different the ruling concludes that the transfer did not serve part of that conclusion was based on the independence of the board private interests in the second scenario the for-profit school converted to a nonprofit school the former owners became the new schoo' 's directors the former owners new directors benefited financially from the conversion the ruling concludes that private interests were served - 326_us_279 the supreme court of the united_states interpreted the requirement in sec_501 that an organization be operated exclusively by indicating that an organization must be devoted to exempt purposes exclusively this plainly means that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number and importance of truly exempt purposes in 70_tc_352 it was stated that free or below cost service is only one of several factors to consider in determining commerciality others include the particular manner in which the organization's activities are conducted the commercial hue of those activities and the existence and amount of annual or accumulated_profits all of these must be considered for no single factor alone is determinative the court concluded that the petitioner is not an organization described in sec_501 because its primary purpose is neither educational scientific nor charitable but rather commercial in orange county agricultural society inc v c i r tcmemo_1988_380 wl it was held that a petitioner's involvement in a stock car racing enterprise a nonexempt purpose constituted more than an insubstantial part of its activities the organization which was organized to promote agriculture and horticulture sponsored an annual fair although the organization was not involved in the actual operation of the automobile races the court determined that it was associated in the operation of a commercial enterprise because it received all the profits derived from the automobile races catalog number 47630w letter cg application of law - you are not described in sec_501 of the code because you are not operated exclusively for charitable purposes you do not meet the requirements of sec_1_501_c_3_-1 a of the regulations because although you meet the organizational_test you do not meet the operational_test although your articles of incorporation state that you are organized to financially support assist promote expand and strengthen institutions affiliated with and under the governance of the city of h the facts show that you exist merely to conduct a large annual pulling event the only resources you have used to support the local_government have been to upgrade the pulling arena that is owned by the city this further shows your primary purpose is to conduct the annual pulling event and not to conduct charitable activities - you indicated that the pulling event is used as a fundraiser and that you contribute funds to other charities and provide scholarships however the facts show that the pulling event is not a fundraiser but is actually your primary purpose this is evidenced by the fact that you conduct fundraisers to raise funds to conduct the pulling event the overwhelming majority of your expenses are for the conduct of the pulling event anda very small percentage of your gross revenue is used for charitable purposes if there are any funds left after the expenses of the pulling event have been paid you do not meet the requirements of sec_1_501_c_3_-1 of the regulations because your earnings inure to the benefit of private individuals more specifically the transfer of assets and liabilities from your predecessor llc to you resulted in private benefit to the owners of the llc the llc was liable for a loan in which approximately of assets dollar_figure __ to you the burden of the llc and therefore its owners was relieved this shows that your earnings substantially benefit private individuals was still owed by transferring this debt and only approximately dollar_figure you do not meet the requirements of sec_1_501_c_3_-1 of the regulations by using your funds to pay off the transferred loan your earnings substantially benefitted the owners of your predecessor llc since the owners of the llc are also insiders to you this private benefit constitutes inurement you are not like the organization described in revrul_67_149 because your financial support to other charitable organizations is incidental to your primary purpose of conducting a nationally recognized pulling event unlike the organization in the ruling that simply collected contributions and donated them to various charities the facts show that you entire reason for forming was to conduct the annual pulling event not to raise catalog number 47630w letter cg _ money for other charities your conduct of an annual truck and tractor pull is similar to the festival rodeo activities _of the organization described in revrul_68_224 like this organization your pulling event provides recreation for the community publicizes the community and attracts persons to it and promotes community growth as the ruling states these activities promote the common good and general welfare of the people of the community and bring about civic betterments and social improvements these activities are not exclusively charitable and educational and therefore are not exempt under section c of the code the organization in the ruling was granted exemption under sec_501 not c of the code however unlike the organization in the ruling the community benefit you provide is incidental to your primary purpose of promoting organizing and operating a truck and tractor pull event even if benefitting the community was your primary purpose exemption would not be allowed under any section of the code due to the fact that you are operating in a commercial manner and your earnings inure to the benefit of individuals you are similar to the second organization described in revrul_76_441 by assuming the liabilities of the predecessor which exceeded assets transferred the predecessor's members who also serve as your volunteers benefitted from the conversion like the organization described in the ruling this transfer served private interests as explained in better business bureau of washington d c inc v united_states the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number and importance of truly exempt purposes even though you do have some charitable activities consisting of contributing funds to charitable organizations and providing scholarships you are not exclusively charitable as explained above your primary purpose is to conduct an annual truck and tractor pull forrecreational purposes and to bring people to the community also your transfer of - liabilities created inurement these facts show that you not only have a single non- exempt_purpose but you have two non-exempt purposes - similar to the organization in b s w group inc v commissioner you are operating in a commercial manner the facts show that the majority of your revenue is derived from ticket sales gate sales concession sales and beer sales the conduct of your annual pulling event is similar to any other commercial event in which tickets and concessions are sold to the general_public at a market rate also the facts show that you advertise and market the event in the same manner as any other commercial event there are many similar entities that conduct the same activities for profit at commercial venues in fact you operated the same activities as a for-profit entity prior to converting to a non- profit letter cg catalog number 47630w orange county aaricultural society inc v c lr is applicable in your situation truck - and tractor pulling is similar to stock car racing being that both are motorsports in which prize money is awarded as quoted in an article you are an elite pull fashioned after the nascar races since your time and funds are devoted almost entirely to organizing promoting and conducting the annual tractor pull event you have not shown ‘that you are operated exclusively for charitable purposes as described in sec_501 of the code applicant's position you ‘contend that your exempt_purpose is community betterment for h and that the pulling event is merely a fundraiser to accomplish this purpose you stated economic development’ is not a primary function of the organization as such is only tangential to the extent the fundraising activity showcases h and to the extent the event increases traffic and activity local and area business are benefited by increased sales you assert that your activities are analogous to charitable golf events and your fundraising activity allows the organization to fulfill its charitable purposes by dedicating all of the event's profits to be used for charitable purposes you have contributed funds to local organizations such as local fire and rescue youth groups public schools and scholarships besides contributions donated to local organizations and scholarships awarded to graduating seniors you note that nearly dollar_figure you and your predecessor for tax years through consisted of park and track improvements including the construction improvement and or purchase of guard rails announcer’s stand track lighting roadway spectator tent security barrier fencing etc ‘was contributed to h collectively by the contributions _ you contend that your tractor pull event furthers charitable purposes based on the following factors - you make substantial improvements to the h’s park - through the substantial improvements you work cooperatively with the h - you will continue to make improvements to the park as well as provide other_benefits to h _- without you h would be unable to make the improvements -- catalog number 47630w aside from the annual tractor-pull weekend event the improvements may be used by the community year round letter cg - you established scholarships and expect to increase scholarship awards after h improvements are reduced your activities are conducted entirely by volunteers - by demonstrating that the community is strong and vibrant the interest of h has been advanced you encourage and enhance community volunteerism you worked cooperatively with h to gain regional and national recognition the increase in consumer activity during the event generates sales_tax revenue - - - you benefit the local and area economy and - you do not accumulate income service response to applicant’s position economically benefitting the community is not your primary purpose the facts show that your primary purpose is to organize promote and conduct an annual truck and tractor pull event any benefit to the community is an incidental biproduct of conducting the recreational pulling event in a commercial manner even if your primary purpose were to economically benefit the community you have not shown that you are located within an economically depressed area or that your activities target an economically disadvantaged group also you are not relieving the poor lessening the burdens of government or furthering any other exclusively charitable purpose - even though the predecessor and you made improvements on a city-owned park this is not your primary purpose in fact these improvements were only made so you can adequately conduct your annual truck and tractor pull event also the overwhelming majority of the improvements were made by your predecessor not you we do not dispute the charitable aspect of contributing funds to other charitable organizations however this charitable activity is incidental to your primary purpose of conducting a nationally-recognized truck and tractor pull based on all of the facts and circumstances it is obvious your primary purpose is to conduct a large-scale truck and tractor pull event that will provide recreation to the community in a commercial manner any benefit to the community or other charitable activities that you conduct is merely incidental to this primary purpose even if your activities were found to be conducted in a charitable manner you still would not qualify for exemption based on the fact that your earnings inure to the benefit of your members who were the owners of your predecessor catalog number 47630w letter cg conclusion your activities of organizing promoting and conducting an annual pulling event are not exclusively charitable or educational also the manner in which the activity is conducted is indistinguishable from a commercial business therefore you do not meet the operational_test under sec_501 secondly private benefit and inurement resulted when your predecessor's assets and liabilities were transferred to you accordingly you are not exempt under sec_501 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power of attomey form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs letter cg catalog number 47630w if we do not hear from you within days we will issue a final adverse if you do not intend to protest this determination you do not need to take any further action determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to internal_revenue_service eo determinations quality assurance p o box room cincinnati oh deliver to internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations enclosure publication cc thomas b donner letter cg catalog number 47630w
